Citation Nr: 1419676	
Decision Date: 05/02/14    Archive Date: 05/16/14

DOCKET NO.  12-03 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in a January 1999 Regional Office (RO) rating decision which denied service connection for a right knee disability.

2.  Entitlement to an effective date prior to August 25, 2005, for a grant of service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

A. Zenzano, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1997 to March 1998.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision issued by the Appeals Management Center in Washington, DC, which denied the Veteran's CUE claim, and a June 2010 rating decision of the RO in Detroit, Michigan, which assigned an effective date of August 25, 2005, for the Veteran's right knee disability, pursuant to the Board's June 2010 grant of service connection for such.

The Board notes that, in addition to the paper claims file, there is a paperless electronic (Virtual VA) claims file associated with the claims.  This electronic claims file was reviewed in connection with this appeal.


FINDINGS OF FACT

1. The RO's January 1999 rating decision, which found that the Veteran had a pre-existing right knee disability which was not aggravated during service, was in accordance with the applicable law and regulations and was adequately supported by the evidence then of record. 

2.  The January 1999 rating decision, which denied a claim of service connection for a right knee disability, is final.  

3.  VA received the Veteran's application to reopen his claim of service connection for a right knee disability on August 25, 2005.

4.  In a June 2010 decision, the Board reopened the Veteran's claim of service connection for a right knee disability based upon evidence other than service treatment records and granted service connection for such; the RO subsequently assigned an effective date of August 25, 2005, the date of receipt of the Veteran's petition to reopen.  


CONCLUSIONS OF LAW

1.  The January 1999 RO rating decision, which denied a claim of service connection for right knee disability, was not clearly and unmistakably erroneous.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105 (2013).

2.  The criteria for an effective date prior to August 25, 2005, for the grant of service connection for a right knee disability have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.400 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not in the record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002).  These notice requirements apply to all elements of a claim, including the degree and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Proper VCAA notice must be provided prior to the initial unfavorable decision on the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004). 

Regarding the Veteran's CUE claim, the Board notes that the United States Court of Appeals for Veterans Claims (Court) has held that VA's duties to notify and assist are not applicable to CUE motions.  See Sorakubo v. Principi, 16 Vet. App. 120; 122 (2002); Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001)(en banc).  In any event, because the application of the law to the undisputed facts is dispositive of this appeal, no discussion of VA's duties to notify and assist is necessary.  See Mason v. Principi, 16 Vet. App. 129 (2002).

Similarly, as pertinent to the Veteran's effective date claim, such arises from his disagreement with the initial effective date assigned following the grant of service connection for a right knee disability.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the Court has held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  

Therefore, as the Veteran has appealed the initially assigned effective date, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

As discussed below, the main dispute in the claims on appeal is the date entitlement to service connection for a right knee disability arose.  In this regard, the Veteran's arguments on appeal are mostly limited to his interpretation of governing legal authority in light of evidence already of record.  As such, the evidentiary record contains all evidence relevant to the issues, and there is no outstanding information or evidence that would help substantiate the Veteran's claim.  VA's General Counsel has held that in cases where a claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit, VA is not required to provide notice of, or assistance in developing, the information and evidence necessary to substantiate such a claim under 38 U.S.C.A. §§ 5103(a) and 5103A.  See VAOPGCPREC 5-04 (June 23, 2004). 

II.  Analysis

A.  CUE

The Veteran's original claim for service connection for a right knee disorder was denied in January 1999 RO rating decision based on a finding that his right knee disorder pre-existed service and was not aggravated therein.  The Veteran did not appeal this adverse determination, nor did he submit any additional evidence, within one year of the February 3, 1999 notice of decision.  The RO's January 1999 rating decision, therefore, became final.  38 C.F.R. §§ 3.156(b), 20.300, 20.302.

A decision by the Secretary under chapter 38 is subject to revision on the grounds of CUE.  If evidence establishes the error, the prior decision shall be reversed or revised.  38 U.S.C.A. § 5109A.  RO decisions that are final and binding are accepted as correct in the absence of CUE.  38 C.F.R. § 3.105(a).  The question of whether CUE is present in a prior determination is analyzed under a three-pronged test.  First, it must be determined whether either the correct facts, as they were known at the time, were not before the adjudicator, that is, more than a simple disagreement as to how the facts were weighed and evaluated; or that the statutory or regulatory provisions existing at that time were incorrectly applied.  Second, the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome.  Third, a determination that there was CUE must be based on the record and the law that existed at the time of the prior adjudication in question.  See Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (citing Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).

CUE is a very specific and rare kind of error.  CUE is the kind of error to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  See Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  CUE is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts.  See Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1992).  The mere misinterpretation of facts or failure to fulfill the duty to assist does not constitute CUE.  See Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991); Crippen v. Brown, 9 Vet. App. 412, 424 (1996); see also Damrel, 6 Vet. App. at 245 (holding that a valid CUE claim requires that the Veteran assert more than a disagreement as to how the facts were weighed or evaluated).

Under the law extant in January 1999, service connection was warranted for disability resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C. §§ 1110, 1131 (West 1991).  A person claiming VA benefits had to meet an initial burden of submitting evidence "sufficient to justify a belief in a fair and impartial individual that the claim is well grounded."  Murphy v. Derwinski, 1 Vet. App. 78, 91 (1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  A claim that was well grounded was plausible, meritorious on its own, or capable of substantiation.  Murphy, 1 Vet. App. at 81; Moreau v. Brown, 9 Vet. App. 389, 393 (1996).  For purposes of determining whether a claim was well grounded, the truthfulness of the supporting evidence was presumed.  Robinette v. Brown, 8 Vet. App. 69, 75 (1995); King v. Brown, 5 Vet. App. 19, 21 (1993). 

In order for a claim to be well grounded, there had to be competent evidence of a current disability (a medical diagnosis); of incurrence or aggravation of a disease or injury in service (lay or medical evidence); and of a nexus between the in-service injury or disease and the current disability (medical evidence).  Epps v. Gober, 126 F.3d 1464, 1468 (1997); Caluza v. Brown, 7 Vet. App. 498, 504 (1995).  Where the determinative issue involved a medical diagnosis, there had to be competent medical evidence to the effect that the claim was plausible; lay assertions of medical status did not constitute competent medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

The law also stated that every veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrated that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C. § 1111 (West 1991). 

The implementing regulation provided that a veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrated that an injury or disease existed prior thereto.  Only such conditions as are recorded in examination reports were to be considered as noted.  38 C.F.R. § 3.304(b) (1999). 

A preexisting injury or disease was to be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C. § 1153 (West 1991); 38 C.F.R. § 3.306(a) (1998).

At the time of the January 1999 rating decision, the evidence before the RO consisted of the Veteran's service treatment records (STRs) and a November 1998 VA examination.

Service treatment records showed that the Veteran's March 1997 entrance examination was negative for abnormalities of the lower extremities.  In October 1997, it was noted that the Veteran reported having right knee pain for one month which started when he was playing basketball and he bumped his knee into another player.  The Veteran stated that a bump had been present on his knee ever since this injury. 

A December 1997 STR reflected that the Veteran reported a history of knee pain since age 7 but he denied any type of trauma.  A nonsurgical scar was noted on the Veteran's right knee.  The Veteran was diagnosed with retropatellar pain syndrome.  X-rays revealed a possible loose body.

In February 1998, STRs documented that the Veteran reported problems with his right knee since he was 10 years old.  The Veteran further related that his knees "always hurt" in high school, but that the pain became much worse during basic training.  The Veteran stated that he did not mention his history of knee pain during enlistment on the advice of a recruiter since the Veteran was not experiencing knee pain every day.  At the time the Veteran presented for treatment, he could barely stand up and could not run.  X-rays were positive for a loose body in the right knee.  The Veteran was diagnosed with right knee pain and a loose body existing prior to service (EPTS).  It was recommended that the Veteran be administratively discharged.  

The Veteran's DD 214 reflected that he was discharged due to failure to meet medical fitness standards.  

A November 1998 VA examination report reflected that the Veteran reported falling on the ground and suffering a minor laceration on his right knee when he was 7.  The injury required no stitches and the Veteran did not have significant pain from the injury.  However, the Veteran still had a scar on his right knee from that injury.  The Veteran denied any other injuries or diseases before entering active service.  He reported an increased severity of right knee symptoms since service.  He was diagnosed with retropatellar pain syndrome.  An MRI showed no evidence of a meniscal tear, but did show a small amount of fluid in the joint space.  X-rays were normal.

In the January 1999 rating decision, the RO essentially denied the Veteran's claim on the basis that his right knee disability was found to have pre-existed service and there was no evidence that it had permanently worsened as a result of service.  In rendering its decision, the RO cited the above details from the Veteran's STRs and the November 1998 VA examination for support.  

The Veteran has asserted that the January 1999 rating decision was clearly and unmistakably erroneous as the RO "ignored available evidence," and, essentially that, "there is irrefutable evidence on file verifying an in-service knee injury as well as a discharge for failure to meet procurement medical fitness standards as a result of the knee injury/condition."  See March 2007 and May 2012 statements.  In support of the Veteran's CUE argument, his representative cited a June 2010 Board decision, which ultimately awarded service connection for a right knee condition, citing that "the burden to rebut the presumption and show no aggravation of a pre-existing disease or disorder during service is an onerous one that lies with the government."  See January 2012 statement.

Here, the RO's January 1999 rating decision appears to have improperly applied to the provisions of 38 U.S.C.A. § 1111 in extant at that time.  In this respect, the RO determined that "[t]he evidence shows that right knee condition existed prior to service."  As a right knee condition was not noted on the enlistment examination report, the proper legal standard was whether there was clear and unmistakable evidence that a right knee condition pre-existed service.  Nonetheless, the Board finds that this misapplication of law did not result in outcome determinative error.

The evidence before the RO in January 1999 included the Veteran's inconsistent statements regarding the extent and severity of right knee symptoms before service.  While being examined in service, the Veteran admitted withholding information regarding a history of right knee pain at the time of examination based upon the advice of a recruiter.  Thus, the enlistment examination was based upon an inaccurate factual basis which lowers the evidentiary value of the enlistment examination findings.  See generally Reonal v. Brown, 5 Vet. App. 458, 461 (1993).

On the other hand, the STRs included a medical opinion from military physicians that the Veteran's right knee symptoms represented the manifestation of retropatellar pain syndrome which existed prior to service.  These opinions were based upon history provided by the Veteran as well as physical examination and radiographic imaging.  The November 1998 VA examination confirmed the military diagnosis of retropatellar pain syndrome.  On the facts of this case, the Board cannot conclude that there was "undebatable" evidence that a right knee disability did not preexist service.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (presumption of soundness may be overcome by later medical opinion based upon statements made by the veteran about the pre-service history of his condition).  Thus, the RO's finding of a pre-existing right knee disability did not constitute CUE.  

The RO also concluded that the Veteran's pre-existing right knee disability was not shown to have permanently worsened during active service - noting that treatment of a pre-existing condition was not sufficient evidence of aggravation.  The Veteran's representative essentially argues that the RO adjudicated the aggravation component of the claim under an incorrect legal standard - that VA had a burden to establish by clear and unmistakable evidence that the right knee disability was not aggravated by service. 

However, the Board notes that in a precedent opinion which came after the RO decision in question, the VA General Counsel concluded that 38 C.F.R. § 3.304(b) conflicted with 38 U.S.C.A. § 1111, and that the regulation was therefore invalid.  See VAOPGCPREC 3-2003 (2003).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) later adopted the General Counsel's position.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  Thus, under current law, the presumption of soundness in the Veteran's case is rebutted only if there is clear and unmistakable evidence that the disease in question existed prior to service and if there is clear and unmistakable evidence that any pre-existing condition was not aggravated by service.  However, in evaluating the CUE claim, the Board must consider the law extant at the time of the January 1999 RO rating decision.  See Jordan v. Nicholson, 401 F.3d 1296 (Fed. Cir. 2005) (the holding in Wagner, pertaining to a change in the interpretation of 38 U.S.C. § 1111 (formerly 38 U.S.C. § 311), cannot give rise to a finding of CUE in a decision that was final at the time of the new interpretation).

Here, the Board also finds that the conclusion reached by the RO on the aggravation component was plausible based on the facts of record at the time of that decision.  The Veteran reported a history of right knee pain prior to service, during service and after service.  He described increased right knee pain in service, but an increased severity of symptoms alone does not establish a permanent aggravation of the underlying disorder.  See Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991) (evidence of temporary flare-ups of symptoms of pre-existing condition does not invoke the presumption of aggravation).

The STRs do reflect the Veteran's report of a visible bump on his right knee with x-ray results interpreted as showing a loose body.  However, the November 1998 VA examination reflected normal x-ray examination findings and an MRI was significant only for joint space fluid.  The military examiners provided a diagnosis of retropatellar pain syndrome which pre-existed service, and the November 1998 VA examiner provided the very same diagnosis.  Thus, the RO had a plausible basis to conclude that the Veteran's right knee disability did not undergo an increase in the underlying pathology during service.  He had the same condition after service as when he entered service.

Additionally, while the Board notes that the RO did not obtain a medical opinion on the question of a pre-existing disability or the aggravation of such, such would be of no avail to the Veteran's CUE claim as an improper VA examination is not grounds for CUE.  Hazan v. Gober, 10 Vet. App. 511, 522-23 (1997) (citing Russell v. Principi, 3 Vet. App. 310, 315 (1992) (en banc)) (an RO failure to obtain a "proper" examination cannot constitute the basis for a claim of CUE because "there is . . . no way of knowing what such an . . . examination would have yielded . . . , so it could not be concluded that it 'would have manifestly changed the outcome'"); Cook v. Principi, 318 F.3d 1334 (2002) (claimant contentions that VA failure to provide adequate VA examination not grounds for CUE).

The remaining arguments advanced by the Veteran and his representative are essentially a disagreement as to how the facts were then weighed or evaluated.  As indicated above, this cannot form the basis of a valid claim of CUE.  While the RO could have interpreted and weighed the evidence and the law differently, that is not enough to meet the higher standard of proof required for a CUE claim.  In order to change a decision based on a clear and unmistakable error, the error must be "undebatable" and "have manifestly changed the outcome at the time [the decision] was made."  Russell, 3 Vet. App. at 313-14.  Here, there is no showing that the correct facts were not before the adjudicator or that the statutory or regulatory provisions extant at that time were incorrectly applied.  

The January 1999 rating decision was consistent with, and supported by, the evidence of record; was in accordance with governing law and regulations; and did not involve CUE.  Consequently, revision of this decision is not warranted, and the January 1999 rating decision remains final.

B.  Earlier Effective Date

The Veteran, through his representative, asserts that the grant of service connection for a right knee disability should be effective as of March 21, 1998, the day after his release from active duty.  See May 2012 statement.

Unless specifically provided otherwise, the effective date of an award based on a claim reopened after final adjudication "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a).  The implementing regulation clarifies this to mean that the effective date of service connection based on a reopened claim will be the "[d]ate of receipt of claim or date entitlement arose, whichever is later."  38 C.F.R. § 3.400.

The Court has explained that, in an original claim for service connection, the date entitlement arouse is governed by the date the claim is received, not the date of the medical evidence submitted to support a particular claim.  See McGrath v. Gober, 14 Vet. App. 28 (2000).  Where a prior unappealed decision becomes final and binding on a Veteran, the effective date of a subsequent award of service connection is the date of receipt of a reopened claim, not the date of receipt of the original claim.  Sears v. Principi, 16 Vet. App. 244 (2002); Melton v. West, 13 Vet. App. 442 (2000). 

Here, the Veteran originally submitted a claim for service connection for a right knee disability in April 1998.  In a final decision decided in January 1999, the RO denied the Veteran's claim on the basis that his right knee disability was found to have pre-existed service and there was no evidence that it had permanently worsened as a result of service.  The Veteran did not appeal this adverse determination, nor did he submit any additional evidence, within one year of the February 3, 1999 notice of decision.  The RO's January 1999 rating decision, therefore, became final.  38 C.F.R. §§ 3.156(b), 20.300, 20.302.

No further pertinent communication was received from the Veteran until August 2005, when he filed to reopen his service connection claim.  The Veteran did not submit any additional evidence, and in December 2005, he was notified of the RO's November 2005 decision to deny the claim based on a lack of new and material evidence.  He appealed this decision to the Board, and in June 2010, the Board reopened the Veteran's claim and awarded service connection for a right knee disability on the basis of their finding that the Veteran's right knee disability was incurred in service.  Such finding was supported by a December 2009 VA examination.

The relevant provisions of 38 C.F.R. §§ 3.400(q)(1)(ii) and (r) provide that the effective date of an award based on new and material evidence other than service department records received after the final disallowance is the date of receipt of the new claim or the date entitlement arose, whichever is later.  In this case, as noted, the Veteran's claim of service connection for a right knee disability was most recently denied in an unappealed January 1999 rating decision.  Thereafter, VA received the Veteran's application to reopen his claim on August 25, 2005.  Therefore, August 25, 2005, is the earliest possible date from which the grant of service connection for a right knee disability may be granted.  

In making this determination, the Board has considered the Veteran's assertion that the grant of service connection for a right knee disability should be from March 21, 1998, the day after his release from active duty.  However, such argument is insufficient to establish that the Veteran is entitled to an earlier effective date under governing laws and regulations.  The Board notes that, ultimately, the Veteran was granted service connection for a right knee disability in the June 2010 Board decision based on the consideration of a December 2009 VA examination report and the application of revised standards for rebutting the presumption of soundness.  As explained under the above CUE discussion, neither factor warrants reversal of the January 1999 rating decision.

Regardless, the effective date of an grant of service connection is assigned not based on the date the Veteran asserts the disability appeared or the date of the earliest medical evidence demonstrating the existence of such disability and a causal connection to service; rather, the effective date is assigned based on consideration of the date that the application upon which service connection was eventually awarded was received by VA.  See LaLonde v. West, 12 Vet. App. 377, 382-383 (1999).  In the instant case, as noted previously, VA received the Veteran's application to reopen his previously denied claim for service connection for a right knee disability on August 25, 2005.  Therefore, the effective date of an award of service connection for a right knee disability cannot predate August 25, 2005.

The Board also observes that the provisions of 38 C.F.R. § 3.156(c), which allow readjudication of a claim with the receipt of service records not previously considered, do not apply. 

In making this determination, all reasonable doubt has been resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

The claim of CUE in a January 1999 rating decision denying service connection for a right knee disability is denied.

An effective date prior to August 25, 2005, for the grant of service connection for a right knee disability is denied.




____________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


